Citation Nr: 0416583	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent prior to 
June 5, 2003, for depressive disorder, not otherwise 
specified.

2.  Entitlement to a rating in excess of 50 percent on or 
after June 5, 2003, for depressive disorder, not otherwise 
specified.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from August 1981 to April 
1984.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision in part of 
which the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico, denied an increased rating for 
depressive disorder, not otherwise specified.  In an August 
2003 rating decision, the rating of the veteran's service-
connected neuropsychiatric disability was increased to 50 
percent, effective from June 5, 2003.  However, his claim of 
entitlement to a rating in excess of 10 percent prior to June 
5, 2003, and entitlement to a rating in excess of 50 percent 
on or after June 5, 2003, remain before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  Prior to June 5, 2003, the veteran's disability from 
depressive disorder, not otherwise specified, was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency, although generally functioning 
satisfactorily, due to such symptoms as depressed mood and 
superficial insight, without clinical findings of impairment 
in orientation, memory, concentration, intellect, or 
judgment, and without suicidal ideation, thought 
disturbances, speech disturbances, delusions, hallucination, 
or panic attacks.

4.  On and after June 5, 2003, the veteran's disability from 
depressive disorder, not otherwise specified, was manifested 
by occupational and social impairment with reduced 
reliability and productivity due to subjective complaints of 
impairment of concentration, anxiety, restlessness, and 
tension, and symptoms of sad and depressed mood, 
irritability, and anhedonia, without suicidal ideation, 
delusions, hallucinations, or impairment of judgment.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 has been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  The criteria for a schedular rating of 30 percent, and no 
higher, for depressive disorder, not otherwise specified, 
were met prior to June 5, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130 
(Diagnostic Code 9400 (2003).

3.  The criteria for a schedular rating in excess of 50 
percent for depressive disorder, not otherwise specified, 
were not met on or after June 5, 2003.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130 
(Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of Depressive Disorder

The veteran contends that he is entitled to an increased 
rating for depressive disorder, not otherwise specified, 
based on a worsening of his disability from that service-
connected disorder.  For the following reasons and bases, I 
conclude that the veteran is entitled to a rating of 30 
percent, but no higher, prior to June 5, 2003, and that he is 
not entitled to a rating in excess of 50 percent on or after 
June 5, 2003.  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 2002).

The veteran was granted entitlement service connection for 
depressive disorder, not otherwise specified, by the RO's 
November 1998 rating decision.  The RO rated the associated 
disability at 10 percent utilizing Diagnostic Code 9400 and 
the general rating formula for mental disorders.  

Under Diagnostic Code 9400, and the general rating formula, a 
10 percent disability rating is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  A 30 
percent disability rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, one's own occupation, or own name.

The veteran's claim for an increased rating for depressive 
disorder, not otherwise specified, was filed in September 
2000.  VA outpatient treatment records show that during 
outpatient treatment at a mental health clinic in August 
2000, the veteran denied suicidal and homicidal ideation.  He 
was alert and fully oriented.  He was coherent, relevant, and 
not psychotic.  His insight was described as fair.  An 
examiner noted an impression of anxiety and depression.

VA outpatient records show that the veteran was seen at an 
outpatient mental health clinic in October 2000, and in March 
and April 2001.  The treatment notes show generally that his 
mood and affect were depressed.  He was logical, coherent, 
and relevant.  He was not suicidal or homicidal.  There were 
no delusions or hallucinations.  He was fully oriented.  His 
memory was intact.  His judgment was adequate.  His insight 
was superficial.  There was no psychomotor retardation.  

The veteran was afforded a VA neuropsychiatric examination in 
April 2002.  His medical record was furnished to the examiner 
and was examined prior to the interview.  The veteran had not 
had any prior hospital admissions for psychiatric treatment.  
The veteran reported having "good days" and days during 
which he just stayed in bed.  He attributed his depression to 
pain.  He reported that he was sleeping somewhat better due 
to the medication he was taking.  On examination, the veteran 
was casually dressed and well groomed.  He was alert, fully 
oriented, and aware during the interview, and was in contact 
with reality.  His answers to questions were relevant, 
coherent, and logical.  There were no delusions, 
hallucinations, or suicidal or homicidal ideas.  The veteran 
referred mainly to "ups and downs" in his mood. He expressed 
frustration associated with inability to participate in 
physical activities with his 10-year-old son such as playing 
basketball, running, and playing baseball.  He was frustrated 
by his inability to work and provide for his family.  His 
affect was adequate.  His mood was depressed.  His memory and 
intellectual functioning were adequate.  His judgment was 
good.  His insight was superficial.  The reported diagnosis 
was depressive disorder not otherwise specified.  On a score 
used to assess overall function (GAF), the examiner assigned 
a score of 60, indicative of moderate symptoms such as flat 
affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning, such has having few friends or having conflicts 
with peers or co-workers.

In a statement dated in May 2003, the veteran reported 
symptoms of diminished work efficiency, increased dependence 
on his wife for activities such as dressing, loss of memory 
of recent events, feeling lost in familiar areas, diminished 
vocabulary, sleep difficulty, irritability, and volatile 
mood.

The veteran underwent another VA neuropsychiatric examination 
in June 2003.  He denied marital or family problems.  He 
reported feeling sad and depressed, with irritability, loss 
of interest in activities, loss of energy, insomnia, 
inability to feel pleasure in daily tasks, inability to 
concentrate, anxiety, restlessness and tension.  On mental 
status examination, he was appropriately dressed and had 
adequate hygiene.  He was cooperative and spontaneous.  He 
maintained eye contact.  He was alert, was aware of the 
interview situation, and had contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  He had 
no tics, tremors, or abnormal involuntary movements.  His 
thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions or 
hallucinations.  The veteran had no phobias, obsessions, or 
suicidal ideas.  His mood was depressed and anxious.  His 
affect was "constricted and appropriate."  The veteran was 
fully oriented.  His memory for recent, remote, and immediate 
events was intact.  His abstraction capacity was normal.  His 
judgment was good and his insight was adequate.  The examiner 
reported diagnoses of severe, recurrent major depressive 
disorder and generalized anxiety disorder.  The examiner also 
reported a GAF score of 50, indicative of serious symptoms 
such as having no friends and inability to keep a job.  

The foregoing is a summary of the relevant evidence contained 
in the claims file.  Based on a thorough review of such 
evidence, I find that prior to June 5, 2003, the veteran's 
disability from his service-connected depressive disorder was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
he was generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  At the April 
2002 VA examination, the veteran described variations in the 
level of his disability from day to day.  The examiner 
described depressed mood and superficial insight, and 
concluded that the GAF score was 60, which is indicative of 
moderate symptoms or moderate impairment in functioning.  
This GAF score, and the symptoms described in the examination 
report, are consistent with the treatment notes, which 
contain similar GAF scores, and with the SSA records, which 
note decreased concentration and episodes of deterioration or 
decompensation in work or work-like settings.  Although this 
would equate to a 30 percent rating, the veteran did not 
exhibit impairment of orientation, memory, intellect, or 
judgment; looseness of association, disorganized speech or 
other speech disturbances; or suicidal ideation, thought 
disturbances, delusions, hallucinations, or panic attacks.  
The evidence contained in the claims file dated prior to the 
June 5, 2003 VA examination does not show more than 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks, as 
described by the veteran.  Therefore, I conclude that prior 
to June 5, 2003, the criteria for a schedular rating of 30 
percent, but no higher, were met.


The report of the VA examination of June 5, 2003, however, 
supports the RO's conclusion that the veteran's disability 
had worsened, as that examiner assigned a GAF score of 50, 
which is beginning to be indicative of serious symptoms or 
serious impairment of functioning.  As described in the 
examination report, the veteran's disability at that time was 
manifested by subjective complaints of impairment of 
concentration, anxiety, restlessness, and tension, with 
symptoms such as sad and depressed mood, and irritability.  
The veteran remained, however, without suicidal ideation, 
delusions, hallucinations, or impairment of judgment.  
Symptoms that would support a higher rating -- such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships - were not described.  Consequently, I find 
that the evidence does not support the assignment of a rating 
higher than 50 percent for the period beginning June 5, 2003.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation.  38 C. F. R. §§ 4.1, 4.2 
(2003).  The Board has also considered the provisions of 38 
C.F.R. §  4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
The Board finds that prior to June 5, 2003, the veteran's 
disability picture from depressive disorder did not more 
closely approximate the schedular criteria for a rating of 50 
percent, as the evidence of record prior to that time shows 
that the veteran's symptoms caused only occasional decrease 
in work efficiency or intermittent periods of inability to 
perform occupational tasks.  He was generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  Similarly, the June 2003 VA neuropsychiatric 
examination report does not describe symptoms that more 
nearly approximate the 70 percent rating.  It is apparent 
that the veterans' disability had worsened somewhat, but he 
did not have symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.  Therefore, I find that 
his overall disability picture did not more closely 
approximate the schedular criteria for the next higher rating 
of 70 percent on or after June 5, 2003.

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his depressive disorder.  Nor is it 
otherwise shown that his disability picture from depressive 
disorder is exceptional or unusual.  Therefore, the Board 
concludes that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension service is 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  

II.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by a letter sent to him dated in March 2002.  In addition, 
the RO's rating decision and statement of the case, and 
supplemental statement of the case further informed the 
veteran of the evidence needed to substantiate his claim of 
entitlement an increased rating for depressive disorder.  
When his appeal was certified to the Board, the appellant was 
invited to submit additional information.  No additional 
evidence was submitted.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records, medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claim of 
entitlement to service connection for depressive disorder, 
the RO has obtained all relevant Federal records from sources 
identified by the appellant or otherwise evident from the 
claims folder, including service medical records and VA 
medical records.  The record also contains the relevant SSA 
records.

Concerning the claim decided in this decision, the appellant 
has not asserted that there are private treatment records 
that pertain to such claim that have not been obtained and 
considered.  The appellant has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal.  The 
appellant has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- that has not been 
obtained.

Under certain circumstances, VA's duty to assist includes 
providing the claimant a VA medical examination.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran has been provided VA 
neuropsychiatric examinations in connection with his claim. 

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claims 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2003), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  As the veteran has not identified additional 
evidence that the RO has not been able to obtain, no duty is 
owed to the veteran to notify of evidence that the veteran 
has not been able to obtain.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after the March 2002 notice 
concerning the VCAA was sent to the veteran.  Therefore, I 
see no prejudice to the veteran concerning the timing of the 
required notices and the AOJ decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (A VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits).  



ORDER

An increased rating of 30 percent, and no higher, is granted 
for depressive disorder, not otherwise specified, prior to 
June 5, 2003 is granted, subject to regulations governing the 
payment of monetary benefits.


An increased rating higher than 50 percent for depressive 
disorder, not otherwise specified, from June 5, 2003 is 
denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



